COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER DENYING MOTION FOR REHEARING

Appellate case name:     In re Freddie Robin Edwards

Appellate case number:   01-22-00063-CR, 01-22-00064-CR

Trial court case number: 1702029, 1709771

Trial court:             351st District Court of Harris County

       It is ordered that Appellant’s Motion for Rehearing is denied.

Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting for the Court

Panel consists of Justices Landau, Hightower, and Rivas-Molloy.

Date: April 26, 2022